DETAILED ACTION

Applicant's election with traverse of species I, claims 1-11 in the reply filed on 10/05/21 is acknowledged. The traversal is on the ground(s) that the election of species is improper and there is no search burden on the Examiner.
	These are not found persuasive because as noted in MPEP § 809.02(a) that: “… If the species cannot be conveniently identified, the claims may be grouped in accordance with the species to which they are restricted”. And as noted in MPEP § 806.04(f) that: “claims to be restricted to different species must be mutually exclusive. The general test as to when claims are restricted, respectively, to different species is the fact that one claim recites limitations which under the disclosure are found in a first species but not in a second, while a second claim recites limitations disclosed only for the second species and not the first.”  In this case, clearly, the elected claims (Species I: Claims 1-11), as recited in claim 1, “an interposer structure comprising: a wiring structure including a first wiring pattern and a second wiring pattern spaced apart from the first wiring pattern, on the interlayer insulating film, wherein the capacitor structure includes an upper electrode connected to the first wiring pattern, a lower electrode connected to the second wiring pattern, and a capacitor dielectric film between the upper electrode and the lower electrode”. The non-elected species II of claims 12-16, as recited in claim 12, “an interposer structure comprising: a capacitor structure in the first interlayer insulating film; a wiring structure which includes a second interlayer insulating film which covers a top surface of the first interlayer insulating film, and a plurality of wiring patterns and a plurality of vias in the second interlayer insulating film; and a penetration via which penetrates 
The requirement is still deemed proper and is therefore made FINAL.
The office action of the examination of the species I, claims 1-11 is set forth below and the species II and species III, claims 12-20 are withdrawn from the consideration.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura (2008/0029801).


Regarding claim 2, Nakamura (Fig. 1) discloses further comprising: a connection pattern 50 which extends along a part of the top surface of the interposer substrate 10 and is connected to a bottom surface of the lower electrode 51.  

Regarding claim 3, Nakamura (Fig. 1) discloses further comprising: a first connection via 43 which penetrates the interlayer insulating film (22, 23) and connects the upper electrode 53 and the first wiring pattern 61; and a second connection via 42 which penetrates the interlayer insulating film (22, 23) and connects the connection pattern 7a and the second wiring pattern 61a.  

Regarding claim 4, Nakamura (Fig. 1) discloses wherein the lower electrode 51 protrudes from a top surface of the connection pattern 50 in a direction intersecting a top surface of the connection pattern 50.  


Regarding claim 6, Nakamura (Fig. 1) discloses wherein the lower electrode 51 includes a plurality of cylinder structures ([0074]), the capacitor dielectric film 52 extends along profiles of each of the cylinder structures, and the upper electrode 53 covers the capacitor dielectric film 52.  

Regarding claim 7, Nakamura (Fig. 1) discloses wherein the capacitor structure 54 further comprises a support pattern 81 which supports side surfaces of each of the cylinder structures. 
 
Regarding claim 8, Nakamura (Fig. 1) discloses wherein the capacitor dielectric film 52 extends along profiles of each of the cylinder structures and a profile of the support pattern 81.  

Regarding claim 9, Nakamura (Fig. 1) discloses further comprising: 3Atty. Dkt. No. 2677-000576-US U.S. Application No. 16/881,452a penetration via 43, 41 which penetrates the interposer substrate 10and the interlayer insulating film (22, 23) and is connected to the wiring structure 61.  


Regarding claim 10, Nakamura (Fig. 1) discloses wherein the interposer substrate 10 includes a silicon substrate ([0095]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (2008/0029801) in view of Maeda et al. (2004/0021165).
Regarding claim 11, Nakamura (Fig. 1) discloses the upper electrode 53 includes titanium nitride ([0110]) but do not disclose the upper electrode includes polysilicon.
However, Maeda (Fig. 1) discloses the upper electrode 22 includes polysilicon or titanium nitride (see [0073]) in order to improve capacitive accuracy. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the structure of Nakamura by forming the upper electrode includes polysilicon for the intended use as a matter of design choice, as taught by Maeda (see Fig. 1 and [0073]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA T DOAN whose telephone number is (571)272-1704. The examiner can normally be reached Monday, Tuesday, Wednesday and Thursday from 7:00AM - 3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WAEL FAHMY can be reached on (571) 272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THERESA T DOAN/             Primary Examiner, Art Unit 2814